Decision.
Lore, C. J.,
-—We consider the return in this case insufficient,
and order the peremptory writ, notwithstanding the return.
(Exception noted for respondents.)
The decree of the Court, as drawn out, was (omitting the caption) in the following words and figures, to wit:
“ And now, to wit, this 19th day of November, A. D. 1901, it appearing to the Court here that the return of the respondents to the Alternative Writ of Mandamus, filed in this cause is insufficient in law, it is considered, ordered and adjudged by the Court, that notwithstanding the return of the respondents to the said alternative writ, the Peremptory Writ of Mandamus of the State of Delaware issue, commanding the said respondents as prayed for *238in the petition filed in this cause and that the said respondents make return to the Court here to said peremptory writ on Saturday, the thirtieth day of November, A. D. 1901, at 10 o’clock A. M.
“ Chas. B. Lore, C. J.”